Title: Richard Bache to Thomas Jefferson, 3 January 1818
From: Bache, Richard
To: Jefferson, Thomas


                        
                            Sir,
                            Pha
3 Jany 1818
                        
                        The kindness with which you have always treated every individual of my family, personally acquainted with you, and the desire of evincing my own respect, induces me to enclose you a prospectus of a paper I am about establishing. Should it meet your approbation I shall be highly gratified; I can hardly venture upon asking you to continue a correspondence, notwithstanding I should feel highly honored, should you find leisure to communicate any information, which your experience would make valuable to the whole community.
                        
                            With sentiments of the highest esteem I remain truly yours
                            Rich Bache
                        
                    